DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
 
Response to Amendment
The Amendment filed on 7/12/2022 has been entered.  Claims 7, 9, and 14-20 have been cancelled.  Claim 5 was previously withdrawn.  Therefore, claims 1-6, 8, and 10-13 are pending in the current application.

Election/Restrictions
Claim 1 is allowable. Claim 5, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species I and Species II, as set forth in the Office action mailed on 7/22/2021, is hereby withdrawn and claim 5 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "DISPLAY DEVICE COMPRISING A COLOR LAYER HAVING A FIRST SUB-COLOR LAYER DISPOSED UNDER A WINDOW LAYER AND A SECOND SUB-COLOR LAYER DISPOSED UNDER THE FIRST SUB-COLOR LAYER"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-6, 8, and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the display device of claim 1, in particular, a window layer comprising a transmission area and a bezel area adjacent to the transmission area: a color layer under the bezel area; an adhesive layer under the transmission area; and a display panel under the adhesive layer, wherein the bezel area has a color based on a color of the color layer, wherein the color layer and the adhesive layer do not overlap each other when viewed in a plan view, wherein the color layer comprises a first sub-color layer under the window layer; and a second sub-color layer under the first sub-color layer, wherein a width of the first sub-color layer is greater than that of the second sub-color layer, and wherein the display panel overlaps the first sub-color layer and the second sub- color layer in the plan view.  The closest prior art of Ochi et al. (U.S. 2017/0184911) discloses a display device (10, Fig. 3) comprising: a window layer (14, Fig. 5) comprising a transmission area (area of 14 overlapping DA, Fig. 5) and a bezel area (area of 14 outside of DA, Fig. 5A) adjacent to the transmission area (area of 14 overlapping DA, Fig. 5); a color layer (AD, Fig. 5; page 3, para [0045]) under the bezel area (area of 14 outside of DA, Fig. 5); an adhesive layer (OCA, Fig. 5) under the transmission area (area of 14 overlapping DA, Fig. 5); and a display panel (12, Fig. 5) under the adhesive layer (OCA, Fig. 5), wherein the color layer (AD, Fig. 5) and the adhesive layer (OCA, Fig. 5) do not overlap each other when viewed in a plan view (AD and OCA do not overlap each other when viewed in a plan view, Fig. 5).  However, Ochi fails to disclose all the combination of features including “wherein the display panel overlaps the first sub-color layer and the second sub- color layer in the plan view” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the display device of Ochi to have all the combination of features as recited in the claim.  Therefore, claim 1 is allowed, as are its dependent claims 2-6, 8, and 13. 
The prior art does not disclose the display device of claim 10, in particular, a window layer comprising a transmission area and a bezel area adjacent to the transmission area: a color layer under the bezel area; an adhesive layer under the transmission area; a display panel under the adhesive layer; and a shield layer under the color layer, wherein the color layer and the adhesive layer do not overlap each other when viewed in a plan view, and wherein the color layer comprises a plurality of sub-color layers.  The closest prior art of Ochi et al. (U.S. 2017/0184911) discloses a display device (10, Fig. 3) comprising: a window layer (14, Fig. 5) comprising a transmission area (area of 14 overlapping DA, Fig. 5) and a bezel area (area of 14 outside of DA, Fig. 5A) adjacent to the transmission area (area of 14 overlapping DA, Fig. 5); a color layer (AD, Fig. 5; page 3, para [0045]) under the bezel area (area of 14 outside of DA, Fig. 5); an adhesive layer (OCA, Fig. 5) under the transmission area (area of 14 overlapping DA, Fig. 5); and a display panel (12, Fig. 5) under the adhesive layer (OCA, Fig. 5), wherein the color layer (AD, Fig. 5) and the adhesive layer (OCA, Fig. 5) do not overlap each other when viewed in a plan view (AD and OCA do not overlap each other when viewed in a plan view, Fig. 5).  However, Ochi fails to disclose all the combination of features including “a shield layer under the color layer” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the display device of Ochi to have all the combination of features as recited in the claim.  Therefore, claim 10 is allowed, as is its dependent claim 11. 
The prior art does not disclose the display device of claim 12, in particular, a window layer comprising a transmission area and a bezel area adjacent to the transmission area: a color layer under the bezel area; an adhesive layer under the transmission area; and a display panel under the adhesive layer, wherein the color layer and the adhesive layer do not overlap each other when viewed in a plan view, wherein a thickness of the adhesive layer is greater than that of the color layer, wherein the color layer comprises a first sub-color layer under the window layer; and a second sub-color layer under the first sub-color layer, wherein a width of the first sub-color layer is greater than that of the second sub-color layer, and wherein the display panel overlaps the first sub-color layer and the second sub- color layer in the plan view.  The closest prior art of Ochi et al. (U.S. 2017/0184911) discloses a display device (10, Fig. 3) comprising: a window layer (14, Fig. 5) comprising a transmission area (area of 14 overlapping DA, Fig. 5]) and a bezel area (area of 14 outside of DA, Fig. 5A) adjacent to the transmission area (area of 14 overlapping DA, Fig. 5); a color layer (AD, Fig. 5) under the bezel area (area of 14 outside of DA, Fig. 5); 	an adhesive layer (OCA, Fig. 5) under the transmission area (area of 14 overlapping DA, Fig. 5); and a display panel (12, Fig. 5) under the adhesive layer (OCA, Fig. 5), wherein the color layer (AD, Fig. 5) and the adhesive layer (OCA, Fig. 5) do not overlap each other when viewed in a plan view (AD and OCA do not overlap each other when viewed in a plan view, Fig. 5), and wherein a thickness of the adhesive layer (Ochi: OCA, Fig. 5) is greater than that of the color layer (Ochi: AD, Fig. 5).  However, Ochi fails to disclose all the combination of features including “wherein the display panel overlaps the first sub-color layer and the second sub- color layer in the plan view” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the display device of Ochi to have all the combination of features as recited in the claim.  Therefore, claim 12 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ryu et al. (U.S. 2015/0253615), Lee et al. (U.S. 2014/0176849), Park et al. (U.S. 2013/0321293), Narumi (U.S. 2013/0094160), Lim (U.S. 2013/0057485), and Choi et al. (U.S. 2012/0106201).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871